 



Exhibit 10.19
VOCUS, INC.
2005 STOCK AWARD PLAN
RESTRICTED STOCK AGREEMENT
          Unless otherwise defined herein, the terms defined in the 2005 Stock
Award Plan shall have the same defined meanings in this Restricted Stock
Agreement (the “Agreement”).
I. NOTICE OF RESTRICTED STOCK GRANT

             
 
  Name:   (“Recipient”)              
 
           
 
           
 
  Address:        
 
           

          The undersigned Recipient has been granted shares of common stock of
the Company (“Common Stock”), subject to the terms and conditions of the Plan
and this Restricted Stock Agreement, as follows:

             
 
  Date of Grant:        
 
           
 
           
 
  Vesting Commencement Date:        
 
           
 
           
 
  Total Number of Shares Granted:        
 
           
 
           
 
  Type of Grant:   Restricted Stock Award    
 
                Vesting Schedule: This Grant shall be vested according to the
following vesting schedule:    

     % of the shares subject to the Grant shall vest [on each of the first,
second, third and fourth anniversaries] of the Vesting Commencement Date,
subject to Recipient’s Continuous Service on such dates.
II. AGREEMENT
     1. Award of Restricted Stock. The Plan Administrator of the Company hereby
grants to the Recipient named in the Notice of Restricted Stock Grant, the
number of Shares set forth in the Notice of Restricted Stock Grant (collectively
the “Restricted Stock”), and subject to the terms and conditions of the Plan,
which is incorporated herein by reference. Subject to Section 10(e) of the Plan,
in the event of a conflict between the terms and conditions of the Plan and this
Agreement, the terms and conditions of the Plan shall prevail. As a condition to
entering into this Agreement, and as a condition to the issuance of any shares
of Restricted Stock (or any other securities of the Company), the Recipient
agrees to be bound by all of the terms and conditions herein and in the Plan.
     2. Vesting of Restricted Stock.
          (a) Except as otherwise provided in Sections 2 and 4 of this
Agreement, the shares of Restricted Stock shall become vested in accordance with
the Vesting Schedule set out in the Notice of Restricted Stock Grant and with
the applicable provisions of the Plan and this Agreement, provided that the
Continuous Service of the Recipient continues through and on the applicable
Vesting Date.
          There shall be no proportionate or partial vesting of shares of
Restricted Stock in or during the months, days or periods prior to each vesting
date, and all vesting of shares of Restricted Stock shall occur only on the
applicable vesting date. Upon the termination or cessation of Recipient’s
Continuous Service, for any reason whatsoever, any portion of the Restricted
Stock which has not vested, and which does not then become vested pursuant to
this Section 2 shall automatically and without notice terminate, be forfeited
and be and become null and void.

- 1 -



--------------------------------------------------------------------------------



 



          (b) Notwithstanding any other term or provision of this Agreement, in
the event of any merger, consolidation or other reorganization in which the
Company does not survive, or in the event of any Change in Control, as defined
in Section 2(h) of the Plan, the Restricted Stock may be dealt with in
accordance with any of the following approaches, as determined by the agreement
effectuating the transaction or, if and to the extent not so determined, as
determined by the Plan Administrator: (a) the continuation of the grant of the
Restricted Stock by the Company, if the Company is a surviving corporation,
subject to the terms and conditions set forth herein, (b) the assumption or
substitution for, as those terms are defined in Section 9(b)(iv) of the Plan,
the Restricted Stock by the surviving corporation or its parent or subsidiary,
(c) full vesting of the Restricted Stock, or (d) as otherwise determined by the
Plan Administrator. Notwithstanding the foregoing, any Non-Vested Shares shall
vest immediately following a Change in Control.
          (c) For purposes of this Agreement, the following terms shall have the
meanings indicated:
               (i) “Non-Vested Shares” means any portion of the Restricted Stock
subject to this Agreement that has not become vested pursuant to this Section 2.
               (ii) “Vested Shares” means any portion of the Restricted Stock
subject to this Agreement that is and has become vested pursuant to this
Section 2.
     3. Delivery of Restricted Stock.
          (a) One or more stock certificates evidencing the Restricted Stock
shall be issued in the name of the Recipient but shall be held and retained by
the Company until the date (the “Applicable Date”) on which the shares (or a
portion thereof) subject to this Restricted Stock award become Vested Shares.
All such stock certificates shall bear the following legends, along with such
other legends that the Board or the Plan Administrator shall deem necessary and
appropriate or which are otherwise required or indicated pursuant to any
applicable stockholders agreement:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL VESTING
AND OTHER RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES AND INCLUDE VESTING CONDITIONS WHICH MAY RESULT IN
THE COMPLETE FORFEITURE OF THE SHARES.
          (b) The Recipient shall deposit with the Company stock powers or other
instruments of transfer or assignment, duly endorsed in blank with signature(s)
guaranteed, corresponding to each certificate representing shares of Restricted
Stock until such shares become Vested Shares. If the Recipient shall fail to
provide the Company with any such stock power or other instrument of transfer or
assignment, the Recipient hereby irrevocably appoints the Secretary of the
Company as his or her attorney-in-fact, with full power of appointment and
substitution, to execute and deliver any such power or other instrument which
may be necessary to effectuate the transfer of the Restricted Stock (or
assignment of distributions thereon) on the books and records of the Company.
          (c) On or after each Applicable Date, upon written request to the
Company by the Recipient, the Company shall promptly cause a new certificate or
certificates to be issued for and with respect to all shares that become Vested
Shares on that Applicable Date. Such certificate(s) shall be delivered to the
Recipient within fifteen (15) business days of the date of receipt by the
Company of the Recipient’s written request. The new certificate or certificates
shall continue to bear those legends and endorsements that the Company shall
deem necessary or appropriate (including any relating to restrictions on
transferability and/or obligations and restrictions under any applicable
securities laws).

- 2 -



--------------------------------------------------------------------------------



 



     4. Termination of Continuous Service. If the Recipient’s Continuous Service
with the Company is terminated, any Non-Vested Shares shall be forfeited
immediately upon such termination of Continuous Service and revert back to the
Company without any payment to the Recipient. The Plan Administrator shall have
the power and authority to enforce on behalf of the Company any rights of the
Company under this Agreement in the event of the Recipient’s forfeiture of
Non-Vested Shares pursuant to this Section 4.
     5. Rights with Respect to Restricted Stock.
          (a) Except as otherwise provided in this Agreement, the Recipient
shall have, with respect to all of the shares of Restricted Stock, whether
Vested Shares or Non-Vested Shares, all of the rights of a holder of shares of
Common Stock, including without limitation (i) the right to vote such Restricted
Stock, (ii) the right to receive dividends, if any, as may be declared on the
Restricted Stock from time to time, and (iii) the rights available to all
holders of shares of Common Stock upon any merger, consolidation,
reorganization, liquidation or dissolution, stock split-up, stock dividend or
recapitalization undertaken by the Company; provided, however, that all of such
rights shall be subject to the terms, provisions, conditions and restrictions
set forth in this Agreement (including without limitation conditions under which
all such rights shall be forfeited). Any Shares issued to the Recipient as a
dividend with respect to shares of Restricted Stock shall have the same status
and bear the same legend as the shares of Restricted Stock and shall be held by
the Company, if the shares of Restricted Stock that such dividend is attributed
to is being so held, unless otherwise determined by the Plan Administrator. In
addition, notwithstanding any provision to the contrary herein, any cash
dividends declared with respect to shares of Restricted Stock subject to this
Agreement shall be automatically reinvested in additional shares of Restricted
Stock or applied to the purchase of additional Awards under the Plan. In the
event that the shares of Restricted Stock are subsequently forfeited, any
dividends of cash (including reinvested cash dividends), Shares distributed in
connection with a stock split or stock dividend, and other property distributed
as a dividend shall be forfeited as well.
          (b) If at any time while this Agreement is in effect (or shares
granted hereunder shall be or remain unvested while Recipient’s Continuous
Service continues and has not yet terminated or ceased for any reason), there
shall be any increase or decrease in the number of issued and outstanding Shares
of the Company through the declaration of a stock dividend or through any
recapitalization resulting in a stock split, combination or exchange of such
shares, then and in that event, the Board or the Plan Administrator shall make
any adjustments it deems fair and appropriate, in view of such change, in the
number of shares of Restricted Stock then subject to this Agreement. If any such
adjustment shall result in a fractional share, such fraction shall be
disregarded.
     6. Transferability. The shares of Restricted Stock are not transferable
until and unless they become Vested Shares. The terms of this Agreement shall be
binding upon the executors, administrators, heirs, successors and assigns of the
Recipient. Any attempt to effect a Transfer of any shares of Restricted Stock
prior to the date on which the shares become Vested Shares shall be void ab
initio. For purposes of this Agreement, “Transfer” shall mean any sale,
transfer, encumbrance, margin transaction, gift, donation, assignment, pledge,
hypothecation, or other disposition, whether similar or dissimilar to those
previously enumerated, whether voluntary or involuntary, and including, but not
limited to, any disposition by operation of law, by court order, by judicial
process, or by foreclosure, levy or attachment.
     7. Tax Matters; Section 83(b) Election.
          (a) If the Recipient properly elects, within thirty (30) days of the
Date of Grant, to include in gross income for federal income tax purposes an
amount equal to the fair market value (as of the Date of Grant) of the
Restricted Stock pursuant to Section 83(b) of the Internal Revenue Code of 1986,
as amended (the “Code”), the Recipient shall make arrangements satisfactory to
the Company to pay to the Company any federal, state or local income taxes
required to be withheld with respect to the Restricted Stock. If the Recipient
shall fail to make such tax payments as are required, the Company shall, to the
extent permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Recipient any federal, state or local taxes of any kind
required by law to be withheld with respect to the Restricted Stock.

- 3 -



--------------------------------------------------------------------------------



 



          (b) If the Recipient does not properly make the election described in
Subsection 7(a) above, the Recipient shall, no later than the date or dates as
of which the restrictions referred to in this Agreement hereof shall lapse, pay
to the Company, or make arrangements satisfactory to the Plan Administrator for
payment of, any federal, state or local taxes of any kind required by law to be
withheld with respect to the Restricted Stock (including without limitation the
vesting thereof), and the Company shall, to the extent permitted by law, have
the right to deduct from any payment of any kind otherwise due to Recipient any
federal, state, or local taxes of any kind required by law to be withheld with
respect to the Restricted Stock.
          (c) Tax consequences on the Recipient (including without limitation
federal, state, local and foreign income tax consequences) with respect to the
Restricted Stock (including without limitation the grant, vesting and/or
forfeiture thereof) are the sole responsibility of the Recipient. The Recipient
shall consult with his or her own personal accountant(s) and/or tax advisor(s)
regarding these matters, the making of a Section 83(b) election, and the
Recipient’s filing, withholding and payment (or tax liability) obligations.
     8. Amendment or Modification. This Agreement may only be modified or
amended in a writing signed by the parties hereto. No promises, assurances,
commitments, agreements, undertakings or representations, whether oral, written,
electronic or otherwise, and whether express or implied, with respect to the
subject matter hereof, have been made by either party which are not set forth
expressly in this Agreement.
     9. Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.
     10. Miscellaneous.
          (a) Entire Agreement; Governing Law. The Plan is incorporated herein
by reference. The Plan and the Restricted Stock Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Recipient with respect to the subject matter hereof, and may not be modified
adversely to the Recipient’s interest except by means of a writing signed by the
Company and Recipient. This agreement is governed by the internal substantive
laws but not the choice of law rules of the State of Delaware.
          (b) No Guarantee of Continued Service. Recipient acknowledges and
agrees that the vesting of shares pursuant to the vesting schedule hereof is
earned only by continuing as an Employee, Consultant or Director (not through
the act of being hired, being granted this Restricted Stock or acquiring shares
hereunder). Recipient further acknowledges and agrees that this Agreement, the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of continued engagement as an
Employee, Consultant or Director for the vesting period, for any period, or at
all, and shall not interfere in any way with Recipient’s right or the company’s
right to terminate Recipient’s relationship as an Employee, Consultant or
Director, as applicable, at any time, with or without cause.

- 4 -



--------------------------------------------------------------------------------



 



          (c) No Trust or Fund Created. Neither this Agreement nor the grant of
Restricted Stock hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company and
the Recipient or any other person. To the extent that the Recipient or any other
person acquires a right to receive payments from the Company pursuant to this
Agreement, such right shall be no greater than the right of any unsecured
general creditor of the Company.
          (d) Interpretation. Recipient acknowledges receipt of a copy of the
Plan and represents that he or she is familiar with the terms and provisions
thereof, and hereby accepts this Restricted Stock subject to all of the terms
and provisions thereof. Recipient has reviewed the Plan and this Restricted
Stock in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Restricted Stock and fully understands all provisions of
the Restricted Stock. Recipient hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Plan Administrator upon any
questions arising under the Plan or this Restricted Stock. Recipient further
agrees to notify the Company under any change in the residence address indicated
below.
          (e) Notices. Any notice under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Company, to the Company’s President at its principal office
and, in the case of the Recipient, to the Recipient’s last permanent address as
shown on the Company’s records, subject to the right of either party to
designate some other address at any time hereafter in a notice satisfying the
requirements of this Section.

         
Recipient
  Vocus, Inc.      
 
       
 
       
Signature
  Signature    
 
       
 
       
Printed Name
  Stephen A. Vintz, CFO    
 
         
 
       
 
       
 
       
 
       
Residence Address
       

- 5 -